ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the reply, filed on April 1, 2022, Applicant amended claims 16, 29, 30, 34, 36, and 37.
Applicant cancelled claims 27 and 28.
Applicant added new claims 38-40.
In the non-final rejection of December 8, 2021, Examiner noted that the disclosure of the prior-filed application, Application No. 14/070,815, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 29, 30, 34, and 36. Applicant amended claims 29, 30, 34, and 36. Concern is withdrawn.
Examiner noted that the listing of references in the specification (paragraph [07]) is not a proper information disclosure statement. Applicant cited “WORMALD et al., “A Comparative Study of Three Methods of Nasal Irrigation”, Laryngoscope 114; December 2004, 1 page” in the information disclosure statement of April 1, 2022. However, said reference cited in the specification (paragraph [07]) includes 4 pages (2224-7), not 1 page as cited in the information disclosure statement. Concern is maintained.
Examiner noted that the information disclosure statement filed April 5, 2019, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Applicant cited US 5899878 to Glassman in the information disclosure statement of April 1, 2022. Concern is withdrawn.
Examiner objected to the Abstract. Applicant amended the Abstract. Objection is withdrawn.
Examiner objected to the Disclosure. Applicant amended the Disclosure. Objection is withdrawn. 
Examiner objected to claims 16, 30, 36, and 37. Applicant amended claims 16, 30, 36, and 37. Objection is withdrawn.
Examiner rejected claims 29, 30, 34, and 36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant amended claims 29, 30, 34, and 36. Rejection is withdrawn.

Election/Restrictions
Claims 16, 18, 21-26, and 29-40 are allowable. Claims 22, 25, 26, 31-33, and 35, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-XIV, as set forth in the Office action mailed on August 25, 2021, is hereby withdrawn and claims 22, 25, 26, 31-33, and 35 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The listing of references in the specification (paragraph [07] – an article by Peter Wormald et al entitled "A Comparative Study of Three Methods of Nasal Irrigation" (Laryngoscope. 2004 Dec;114(12):2224-7)) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The information disclosure statement filed April 1, 2022, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the citation of “WORMALD et al., “A Comparative Study of Three Methods of Nasal Irrigation”, Laryngoscope 114; December 2004, 1 page” is incomplete for missing 3 pages. Said reference cited in the specification (paragraph [07]) includes 4 pages (2224-7), not 1 page as cited in the information disclosure statement. Also, the provided copy of the non-patent literature document for Wormald et al also only has 1 page (2224), instead of 4 pages (2224-7).
	It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 16 (Currently Amended) A method for providing prolonged exposure of a liquid to one or more head structures in a user's nasal and sinus cavities comprising steps of: 
positioning a head of the user such that the user is facing in a direction substantially downward; 
delivering the liquid through a nostril of the user to the user's nasal and sinus cavities;
filling the user's nasal and sinus cavities with the liquid; 
establishing a column of the liquid in the user's nasal cavity in opposition to gravity by sealing the nostril of the user; 
maintaining the established column of the liquid in the user's nasal cavity indefinitely until the user releases the sealing of the nostril to provide increased residence time of the liquid within the user's nasal cavity and prolonged contact of the liquid with one or more of the one or more head structures; and 
creating turbulence in the established column of the liquid while the liquid is maintained in the user's nasal cavity to enhance removal of debris from walls of the nasal cavity.
Claim 22 (Currently Amended) The method of claim 21, wherein the nozzle includes multiple holes, and 
wherein the step of delivering the liquid comprises introducing the liquid into the user's nostril through one or more of the multiple holes of the nozzle, and 
wherein the step of creating turbulence comprises introducing the air into the user's nostril through one or more of the multiple holes of the nozzle other than the one or more of the multiple holes of the nozzle used to introduce the liquid.
Claim 29 (Currently Amended) The method of claim 16, wherein the step of creating turbulence includes introducing the turbulence into the established column from an aeration device.
	Claim 30 (Currently Amended) The method of claim 29, wherein the step of introducing the turbulence from the aeration device comprises introducing the turbulence from a fluid agitation unit consisting of one of a hand pump, a powered air pump, a pressurized CO2 cartridge, and a pressurized gas generated from a chemical reaction of effervescent tablets, granules and/or powder added to the liquid.
	Claim 31 (Currently Amended) The method of claim 16, wherein the step of creating turbulence comprises introducing the turbulence into the established column via a mechanically induced turbulence nozzle.
	Claim 34 (Currently Amended) The method of claim 16, wherein the step of creating turbulence comprises introducing the turbulence into the established column using a battery- powered air pump.
	Claim 35 (Currently Amended) The method of claim 16, wherein the step of creating turbulence comprises introducing the turbulence into the established column via a water-powered air pump.
	Claim 36 (Currently Amended) The method of claim 16, wherein the step of creating turbulence comprises introducing the turbulence into the established column using an air pump actuated by a motor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 16, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a method for providing prolonged exposure of a liquid to one or more head structures in a user’s nasal and sinus cavities, as claimed, specifically including maintaining the established column of the liquid in the user's nasal cavity indefinitely until the user releases the sealing of the nostril to provide increased residence time of the liquid within the user's nasal cavity and prolonged contact of the liquid with one or more of the one or more head structures; and creating turbulence in the established column of the liquid while the liquid is maintained in the user's nasal cavity to enhance removal of debris from walls of the nasal cavity.
Grossan (US 3,847,145) teaches a method for providing prolonged exposure of a liquid to one or more head structures in a user's nasal and sinus cavities (Abstract); however, Grossan does not teach maintaining the established column of the liquid in the user's nasal cavity indefinitely until the user releases the sealing of the nostril to provide increased residence time of the liquid within the user's nasal cavity and prolonged contact of the liquid with one or more of the one or more head structures, as Grossan instead teaches that while the tapered portion of fitting 50 is in the left nostril, the liquid is introduced into the left nostril and then exits either from the right nostril or from the mouth (column 3, lines 13-20). And while Grossan teaches that pulsations of the liquid enhance removal of debris from walls of the nasal cavity (column 3, lines 54-58), Grossan is silent about whether the pulsations of the liquid are specifically turbulent (i.e. creating turbulence in the established column of the liquid while the liquid is maintained in the user's nasal cavity).
Carpenter (US 2011/0087174) teaches a method for providing prolonged exposure of a liquid to one or more head structures in a user's nasal and sinus cavities (paragraph [0048]); however, Carpenter does not teach maintaining the established column of the liquid in the user's nasal cavity indefinitely until the user releases the sealing of the nostril to provide increased residence time of the liquid within the user's nasal cavity and prolonged contact of the liquid with one or more of the one or more head structures, as Carpenter instead teaches that while sealing the cap 2 against one of the nostrils, squeezing a bottle to force a pulsatile flow of liquid into the nose and sinus cavities (paragraph [0048]) through flood irrigation (paragraph [0025]) in which the liquid is concurrently expelled from the other nostril (paragraph [0002]). And while Carpenter teaches pulsatile flow into the nose and sinus cavities (paragraph [0048]), wherein pulsations of the liquid are specifically turbulent to enhance removal of debris from walls of the nasal cavity (paragraph [0025]), Carpenter does not teach creating turbulence in the established column of the liquid while the liquid is maintained in the user’s nasal cavity. 
Thus, independent claim 16 is allowed. Dependent claims 18, 21-26, and 29-40 are allowed by virtue of being dependent upon independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783